         

EXHIBIT 10.15
This agreement made this 4 day of January, 2008 between
Oliva Holding, LLC
6724 Thompson Road
Syracuse, NY 13211
of the first part, (hereinafter referred to as Landlord) and
INTERACTIVE THERAPY GROUP
500 East Brighton Avenue
Syracuse, NY 13210
of the second part, (hereinafter referred to as Tenant)
AGREEMENT
First: Premises. That the Landlord hereby lets to the Tenant and the Tenant
hereby hires from the Landlord the following Premises: Approximately 5,010
square feet of office/therapy space (the “Premises”) in the northern wing of a
16,500 square foot building located at 1 Adler Drive, East Syracuse, NY 13057
(the “Building”). A floor plan of the space is attached hereto and labeled
Exhibit A.
Second: Term, Rental and Use. With the appurtenances for a term of five
(5) years and two (2) months to commence on the 1st day of March 2008 (the
“Lease Commencement Date”) and to end on the 30th day of April 2013; provided
however, such Lease Commencement Date may not precede the completion of the
improvements as agreed upon by Landlord and Tenant in the Addendum attached to
this Lease. After Landlord has completed said improvements and Tenant has
approved such improvements, Tenant shall certify in writing that the
improvements are complete and Landlord and Tenant shall certify in writing a new
Lease Commencement Date if the improvements were completed subsequent to the
date provided above. Said written certifications shall be included as
attachments to this Lease. The ANNUAL RENT of this Lease is $55,110.00, which
shall be due and payable on the Lease Commencement Date and annually thereafter
on the anniversary date of the Lease Commencement Date. Notwithstanding the
foregoing, provided that the TENANT shall not be in default hereunder, the
ANNUAL RENT shall be paid in equal monthly installments of $4,592.50 in advance
on the first day of each month at the principal office of the Landlord, without
diminution, deduction or set-off whatsoever and without prior notice or demand.
Tenant, upon signing of this Lease, will pay the Landlord the first months rent
of ANNUAL RENT as well as a deposit equal to one (1) monthly installment of
ANNUAL RENT, totaling $9,185.00. Regular rental payments of ANNUAL RENT will
commence on May 1, 2008. The premises are to be occupied by the Tenant for the
following purposes: General offices and children’s therapy for the purpose of
conducting Tenant’s daily operations and for no other purpose whatsoever.
Third: Utilities. The Landlord shall provide and pay for all water, gas,
electricity and power (the “Utilities”) used on the Premises. The Base Year cost
for Utilities is based upon $2.00 per sq. ft. of the 16,500 sq. ft. Building,
which total Base Year cost is $33,000.00. Tenant shall reimburse Landlord for
its proportionate share of any increases in the cost of Utilities over the Base
Year. It is agreed that the Tenant will be billed on an annual basis for its
proportionate share (which is 30.4%) of the increase in the cost of Utilities
over the Base Year cost.
Fourth: Services. The Landlord shall provide, at Landlord’s expense snow
plowing, (from all sidewalks, lands, drives and parking areas), lawn care and
exterior trash and cardboard dumpsters. Landlord shall provide these services in
a manner to be expected for the operation of buildings in the same class and
location of the Building. Notwithstanding the above, Tenant will be responsible
for its own cleaning/janitorial service.
Fifth: Insurance & Taxes. Tenant shall pay as additional rent its proportionate
share of any increase in the cost of building insurance (“Insurance”) and real
estate taxes (including property tax assessments, water and sewer rents, rates
and charges, parking and environmental surcharges and any other governmental
charges, general and special, ordinary and extraordinary), (“Taxes”) above the
base year amounts paid by Landlord. Currently, the Premises are subject to the
following Insurance and Taxes (school taxes and state, town and county taxes).
Base Year Insurance is

 



--------------------------------------------------------------------------------



 



$1,749.60 for 2007-2008. School taxes are $11,862.12 for the 2007-2008 school
year, Base Year State, town and county taxes are $6,604.93 for the year 2008. It
is agreed Tenant will be billed in September (for insurance and school tax
increases) and January (for county tax increases) for its proportionate share
(which is 30.4%) of the increase in the cost of Insurance and Taxes over the
Base Year cost.
Sixth: Assignment and Subletting. Tenant shall not have the right and option to
assign, sublet, mortgage, or otherwise transfer this Lease, by operation of law
or otherwise, in whole or part, or rent desk space in the Premises without the
written consent of Landlord, such consent shall not be unreasonably withheld or
delayed. An assignment made by Tenant with the written consent of Landlord shall
not release, discharge or otherwise affect the liability of Tenant under this
Lease, nor shall any such assignment or subletting relieve Tenant from the
requirement of obtaining the prior written consent of Landlord to any further
assignment or subletting. If Tenant causes an event of default to occur, Tenant
shall assign to Landlord the rent due from any subtenant of Tenant and shall
authorize each subtenant to pay such rent directly to Landlord. Tenant shall not
have the right to sublease the Premises without Landlord’s prior written
consent. Such consent will not be unreasonably withheld. Notwithstanding the
foregoing, Tenant may freely assign this Lease or sublet the Premises to a
parent entity, a subsidiary entity, an affiliate entity with a parent common to
Tenant, or an entity acquiring control of Tenant (each a “Related Party”)
without Landlord’s consent.
Seventh: Repairs and Maintenance. The Landlord shall make all repairs to the
structure, foundation, roof and exterior of the Premises and the Building. The
Tenant shall at all times keep the interior of the Premises including but not
limited to the walls, doors, plumbing lighting fixtures and electrical equipment
in first class condition and repair (which is agreed they now are), shall
replace all broken glass, and at the end of the term shall peaceably quit and
surrender said Premises in such condition, ordinary wear and tear excepted. It
is further understood and agreed that Landlord will be responsible for normal
maintenance to heating and air conditioning equipment in the Premises, i.e.,
filter replacement, belts, motors, etc., and Tenant will be responsible for
electrical and plumbing maintenance of the Premises, i.e., light bulb and
ballast replacement, plugged toilets, etc.
Eighth: Alterations. The tenant shall not make any alterations or improvements
upon the Premises without the prior written consent of the Landlord, which may
not be unreasonably withheld, conditioned or delayed. Tenant shall not make or
permit any defacement, injury or waste, in, to or about the Premises. Except
with respect to Tenant’s trade fixtures, Tenant agrees that any changes
alterations, additions or improvements made by the Tenant shall at the
Landlord’s option remain in and become a part of the Premises at the expiration
of the lease or any renewal thereof, provided Landlord notified Tenant of its
option to retain such alterations, additions or improvements prior to their
installation. In the event, however, any alterations, additions or improvements
are made to the Premises and Landlord has not elected to retain such
alterations, additions or improvements as provided in the preceding sentence,
Tenant shall, upon expiration of this Lease (as may be extended), restore the
Premises to their original condition and remove therefrom any additions,
improvements or alterations made thereto. Under no circumstances shall Tenant be
prevented from removing its trade fixtures; however, Tenant shall be obligated
to restore the Premises to their condition immediately prior to the installation
of any such trade fixtures.
Ninth: Rules and Regulations. Tenant and its agents and employees shall comply
with and observe all reasonable rules and regulations concerning the use,
management, operation, safety and good order of the Premises and the Building
which may from the time be promulgated by Landlord. Said Rules are set forth as
follows:

  a)   The exterior for the Premises must be kept free of all debris not
customarily removed by Landlord’s janitorial services. This includes pallets,
drums, cardboard, etc.     b)   It is expected that non-biodegradable items will
not be flushed or thrown in the toilets. These items include bur are not limited
to sanitary napkins, paper towels, plastic cups, etc. Should any of these items
be the cause of a plumbing service call, the Tenant will be charged any expense
incurred.     c)   Where parking lots have pavement markings, Tenant and its
employees are expected to park within the lines.     d)   In the leased areas
where utilities are furnished, Landlord requires that each tenant set back the
thermostat during times when the outside temperature is below 50° F and set
ahead when outside temperatures are above 72° F after 6:00 PM. The purpose of
this is to minimize energy consumption during periods of cold and warm weather
respectively.

2



--------------------------------------------------------------------------------



 



  e)   In the event that Tenant elects to change any locks for the Premises,
Tenant must notify the Landlord in writing and forward a duplicate key for any
lock changed. At the end of the lease term, Tenant at its own expense will
reinstall the original locks.     f)   With the exception of service dogs (for
the handicapped persons), animals (i.e., pets) are not permitted in the
Buildings or on the grounds.

Tenth: Compliance with the Order of Public Authorities. The Tenant shall comply
with all laws, ordinances, rules, regulations, or requirements of all Federal,
State or Municipal Governments and every department or bureau thereof applicable
to the Premises and shall not do or permit to be done any act upon the Premises
whereby the rate of fire insurance upon the Building may be increased or which
shall be in violation of the rules of the Board of Fire Underwriters or the
provisions of the New York State standard form of fire insurance policies.
Eleventh: Subordination to Mortgages. This lease is and shall be subject and
subordinate to any mortgage or mortgages now in force or which shall at any time
be placed upon the Premises or any part thereof or the Building. The tenant
agrees that it will, within fifteen (15) days written notice, execute and
deliver such instruments as reasonably necessary to effect more fully such
subordination of this lease to the lien of any such mortgage or mortgages as
shall be desired by any mortgagee.
Twelfth: Landlord’s Right to Access.

  a)   Tenant shall permit Landlord, or its authorized representatives, to enter
the Premises during usual business hours ( or at any time for the purpose of
making emergency repairs) for the purpose of (i) inspection; (ii) making repairs
to the Premises or the Building; and (iii) repairing, replacing, altering or
changing existing connections from any fixtures, pipes, wires, or ducts in the
Premises, or making new such connections, provided, however, that in
non-emergency situations Landlord shall provide reasonable notice and shall make
reasonable efforts not to disrupt Tenant’s business operations during normal
business hours.     b)   Landlord may, during the last one hundred twenty
(120) days of the lease term, at reasonable times after first notifying Tenant,
show the Premises to prospective clients for lease. If Tenant shall vacate the
Premises during the last month of the term of this Lease, Landlord shall have
the right thereafter to enter the Premises and to commence preparations for the
succeeding tenant or for any other purpose whatsoever, without affecting
Tenant’s obligation to pay rent for the full term of this Lease.

Thirteenth: Surrender of Premises. Tenant covenants, at the expiration or other
termination of the Lease, to remove its property and effects from the Premises
and all keys, locks and other fixtures connected therewith and to return the
Premises to Landlord, in good repair, order and condition, ordinary wear and
tear and damage by fire or other casualty excepted.
Fourteenth: Events of Default and Conditional Limitation.

  a)   If at any time prior to or during the term any one or more of the
following events occurs, each such event shall constitute an “event of default”:

  i.   Tenant makes an assignment for the benefit of its creditors;
    ii.   Tenant becomes insolvent;     iii.   The leasehold estate hereby
created in Tenant is taken on execution or by other process of law;     iv.  
Any petition is filed against Tenant in any court whether or not pursuant to any
bankruptcy, reorganization, composition, extension, arrangement or insolvency
proceedings, and Tenant is thereafter adjudicated bankrupt, or such petition is
approved by the Court, or the Court assumes jurisdiction of the subject matter
and such proceedings are not dismissed within ninety (90) days after the
institution of the same; or any such petition is so filed by Tenant;     v.   In
any proceedings, a receiver or trustee is appointed for Tenant’s property and
such receivership or trusteeship is not vacated or set aside within ninety
(90) days after the appointment of such receiver or trustee;     vi.   There is
a transfer or an attempted transfer of this Lease or of Tenant’s interest
thereof in violation of the restrictions set forth in the Sixth paragraph of
this Lease;     vii.   Tenant abandons the Premises;     viii.   Tenant fails to
comply with any local, state or federal law, rule or regulation governing the
use, handling and disposal of hazardous materials or is otherwise in violation
of the obligations contained in the Thirty-Fourth paragraph of this Lease;

3



--------------------------------------------------------------------------------



 



  ix.   Tenant fails to pay any installment of the rent or any portion of any
such payment, when the same becomes due and payable, and such failure continues
for ten (10) days after the Landlord’s notice that said rent is overdue; or    
x.   Tenant fails to perform or observe any other requirement of this Lease (not
hereinbefore specifically referred to) on the part of Tenant to be performed or
observed and such failure continues for thirty (30) days after receipt of
written notice from Landlord to Tenant.

  b)   This lease and the terms are expressly subject to the conditional
limitation that upon the happening of any one or more of the aforementioned
events of default, Landlord, in addition to the other rights and remedies it may
have, shall have the right to immediately declare this Lease terminated and the
term ended, in which event all of the right, title and interest of Tenant
hereunder shall wholly cease and expire upon delivery by Landlord to Tenant of a
Notice of Termination. Notwithstanding the above language, Landlord will notify
Tenant via certified mail of Landlord’s intent to terminate the Lease due to
Tenants uncured default and upon three (3) business days from the date of the
letter, Tenant will have an additional five (5) business days to cure such
default or Tenant shall then quit and surrender the Premises to Landlord in the
manner and under the conditions as provided for under this Lease, but Tenant
shall remain liable as hereinafter provided.

Fifteenth: Landlord’s Remedies.

  a)   If this Lease shall be terminated as provided in the Fourteenth
paragraph, Landlord or Landlord’s agents or employees may immediately or at any
time thereafter re-enter the Premises and remove therefrom Tenant, its agents,
employees, licenses, and any subtenants and other persons, firms or
corporations, and all or any of its or their property therefrom, either by
summary dispossess proceedings or by any suitable action or proceedings at law
or in equity and repossess and enjoy the Premises, together with all
alterations, additions and improvements thereto. Landlord, in the event of such
re-entry and repossession, may store Tenant’s Personal Property in a public
warehouse or elsewhere at the cost of and for the account of Tenant.     b)   In
case of any such termination, re-entry of dispossession by summary proceedings
or otherwise, the rents and all other charges required to be paid up to the time
of such termination, re-entry or dispossession, shall be paid by Tenant, and
Tenant also shall pay to Landlord all expenses which Landlord may then or
thereafter incur for legal expenses, attorney’s fees, brokerage commissions and
all other costs paid or incurred by Landlord as the result of such termination,
re-entry or dispossession, and for restoring the Premises to good order and
condition and for altering and otherwise preparing the same for reletting and
for reletting thereof. Landlord may, at any time and from time to time, relet
the Premises, in whole or in part, for any commercially reasonable rental then
obtainable either in its own name or as agent of Tenant, for a term or terms
which, at Landlord’s option, may be for the remainder of the then current term
of this lease or for any longer or shorter period.     c)   If this Lease be
terminated as aforesaid, Tenant nevertheless covenants and agrees
notwithstanding any entry or re-entry by Landlord whether by summary
proceedings, termination or otherwise, to pay and be liable for:

  i.   ANNUAL RENT due and payable or that portion of ANNUAL RENT due and
payable which remains outstanding at the time of said termination; and     ii.  
In the event the Premises be relet by Landlord, Tenant shall be entitled to a
credit (but not in excess of the rent, reserved under the terms of this Lease)
in the net amount of rent received by Landlord in reletting the Premises after
deduction of all expenses and costs incurred or paid as aforesaid in reletting
the Premises and in collecting the rent in connection therewith. At any time
after the termination of the Lease, in lieu of collecting any deficiencies, or
any further deficiencies, as aforesaid, Landlord shall, at Landlord’s option, be
entitled to recover from Tenant, in addition to any other relief, such as a sum
as at the time of such termination represents the present value of the total
rent, and other benefits which would have accrued to Landlord under this Lease
for the remainder of the Lease term, as if the Lease had been fully complied
with by Tenant, less any monthly deficiencies for such period previously paid to
Landlord by Tenant, and less the fair value of the reletting of the Premises.
Suit or suits for the recovery of the deficiency or damages referred to in this
Fifteenth paragraph or for any installment or installments of rent hereunder, or
for a sum equal to any such installment or installments may be brought by
Landlord at once or from time to time at Landlord’s election, and nothing in
this Lease shall be deemed to require Landlord to await the date whereon this
Lease or the term hereof would have naturally expired had there been no such
default by Tenant or no such termination. This subsection (ii) shall have no

4



--------------------------------------------------------------------------------



 



      force and effect unless Landlord has fulfilled its obligations under the
law with respect to mitigation of damages.

  d)   Landlord and Tenant, so far as permitted by law, waive and will waive
trial by jury in any action, proceeding or counterclaim brought by either of the
parities hereto against the other on any matters whatsoever arising out of or in
any way connected with this Lease, the relationship of Landlord and Tenant,
Tenant’s use or occupancy of the Premises, or any claim or injury or damage. The
terms “enter”, “re-enter”, “entry”, or “re-entry” as used in this Lease are not
restricted to their technical legal meaning. In the event Landlord commences any
proceedings for the recovery of possession of the Premises or to recover for
non-payment of rent, Tenant shall not interpose any compulsory counterclaim in
any such proceeding. This may not, however, be construed as a waiver of Tenant’s
rights to assert such claim in any separate action or actions initiated by
Tenant.     e)   No failure by Landlord to insist upon the strict performance of
any covenant, agreement, term or condition of this Lease or to exercise any
right or remedy consequent upon a breach thereof, and no acceptance of full or
partial rent during the continuance of any such breach, shall constitute a
waiver of any such breach or of such covenant, agreement, term and condition,
and this Lease shall continue in full force and effect with respect to any other
then existing or subsequent breach thereof.     f)   In the event of any breach
or threatened breach by Tenant of any of the covenants, agreement, terms or
conditions contained in this Lease, Landlord shall be entitled to enjoin such
breach or threatened breach and shall have the rights to invoke any right or
remedy allowed at law or in equity, by statute or otherwise.     g)   Each right
and remedy of Landlord provided for in this Lease shall be cumulative and shall
be in addition to every other right or remedy provided for in this Lease or now
hereafter existing at law or in equity, by statute or otherwise.

Sixteenth: Mechanic’s Liens.

  a)   If any mechanic’s liens are filed against the Premises or any portion of
the Building based upon any act of Tenant or anyone claiming through Tenant,
Tenant shall hold Landlord harmless from all damages, claims and expenses
arising therefrom, and Tenant, after notice from Landlord (or any person in
privity of estate with Landlord), shall forthwith commence such action by
bonding, deposit, payment or otherwise as will remove or satisfy such lien
within fifteen (15) days. In the event Tenant does not remove or satisfy said
lien within said fifteen (15) day period, Landlord shall have the right to do so
by posting a bond or undertaking, and Tenant agrees to reimburse Landlord for
any and all expenses incurred by Landlord in connection therewith five (5) days
after receipt by Tenant of Landlord’s invoice therefor. These expenses shall
include, but not limited to, filing fees, legal fees and bond premiums.     b)  
Nothing in this Sixteenth paragraph shall be deemed or construed as
(i) Landlord’s consent to any person, firm or corporation for the performance of
any work or services or the supply of any materials to the Premises or any
improvements thereon, or (ii) giving Tenant or any other person, firm or
corporation any right to contract for or to perform or supply any work, services
or materials that would permit or give rise to a lien against the Premises or
any part thereof.

Seventeenth: Eminent Domain. If at any time during the Term, the wholly or
materially all of the Premises shall be taken for any public or quasi-public
purpose by any lawful power of authority by the exercise of the right of
condemnation or eminent domain or by agreement between Landlord and those
authorized to exercise such right, this Lease, and the Term shall terminate and
expire on the date of such taking and the Rental, and other sum or sums of money
and other charges herein reserved and provided to be paid by the Tenant shall be
apportioned and paid to in the date of such taking. The term “materially all of
the Premises” shall be deemed to mean such portion of the Premises, as when so
taken, would leave remaining a balance of the Premises which, due to either to
the area so taken or the location of the part so taken in relation to the part
not so taken, would not under economic conditions, zoning laws or building
regulations then existing or prevailing, readily accommodate a new building or
buildings of nature similar to the Building at the date of such taking of floor
areas sufficient together with buildings not taken in the condemnation, to
produce a fair and reasonable return, after payment of all operating expenses
thereof. If less than materially all of the premises shall be taken, Landlord
shall restore the Premises to Tenant’s reasonable satisfaction and rent shall
abate proportionately until such time as the Premises is restored. Landlord’s
failure to make such restoration within 180 days of such taking shall grant to
Tenant an option to terminate this Lease. Although all damages in the event of
any condemnation shall belong to the Landlord whether such damages are awarded
as compensation for diminution in value of the leasehold or to the fee of the
Premises, Tenant shall have the right to claim and recover from the condemning
authority, but not from the Landlord, such compensation as may

5



--------------------------------------------------------------------------------



 



be separately awarded or recoverable by Tenant in Tenant’s own right on account
of any and all damage to Tenant’s business by reason of the condemnation and for
or on account of any cost or loss to which Tenant might be put in removing
Tenant’s merchandise, furniture, fixtures, leasehold improvements and equipment.
Eighteenth: Casualty. It shall be the responsibility of the Landlord to repair
all damage to the Building due to fire or other casualty within 120 days of the
occurrence of such fire or other casualty; subject to such delays as may be
caused by adjustments with insurance carriers or due to excusable delays.
Landlord shall not be responsible to repair damage to personal property,
equipment or trade fixtures of tenant, it being the sole responsibility of
Tenant to procure any insurance it desires for such items. Notwithstanding
anything herein contained to the contrary, in the event of damage to the extent
of 50% or more to the Premises or Building (as determined and established by
Landlord’s appraisal), by fire or other casualty, the Landlord may, at its
option, terminate this Lease upon 30 days written notice to the Tenant. Until
repairs are completed, Tenant’s obligation with respect to rent shall be abated
on the basis of the portion of the Premises, which are available for the
ordinary conduct of Tenant’s business. In the event that the Premises are
damaged to the extent that the Premises are unavailable, the entire rent shall
be abated until after the Premises are rebuilt to a condition where Tenant is
able to utilize the Premises for the ordinary conduct of its business. If
Landlord has not restored the Premises within 180 days following the occurrence
of such casualty, Tenant shall have the option to terminate this Lease.
Nineteenth: Insurance.

  a)   Fire. At all times during the term of this Lease, Landlord shall keep all
improvements on the Premises insured against loss or damage by risk now or
hereafter embraced by “all risks” and “difference in conditions” coverage, and
against such risks as Landlord from time to time reasonably may designate in
amounts sufficient to prevent Landlord from becoming a co-insurer.     b)  
Liability Insurance. Tenant shall, at its own cost and expense, obtain blanket
public liability insurance covering the interest of the Tenant in the Premises,
said public liability to be in the sum of $1,000,000.00 in case of bodily injury
or death and in the case of property damage in an amount reasonably declared
necessary by the Landlord. The Tenant will provide Landlord with a certificate
of insurance from an insurance company reasonably acceptable to Landlord stating
that the Landlord is named as an additional insured under Tenant’s blanket
public liability insurance policy. Tenant shall save Landlord harmless and
indemnify from all injury, loss, claims or damage to any person or property
which occurs on the Premises and shall pay all of Landlord’s attorneys’ fees
incurred in connection with the same, unless the same shall have been caused by
the act or negligence of the Landlord, its agents, servants or employees. Upon
failure at any time on the part of the Tenant to pay the premiums for the
insurance required by this clause, the landlord shall be at liberty from time to
time as often as such failure shall occur, to pay premiums therefore, and any
and all sums so paid for insurance by the Landlord shall be and become and
hereby are declared to be additional rent under this Lease due and payable on
the next rent day.

Twentieth: Limitation of Landlord’s Liability. Except if caused by the
negligence of Landlord, its agents or employees, Landlord shall not be liable to
Tenant for any loss, damage or expense of any kind resulting from, and no claims
shall be made against Landlord by Tenant for:

  a)   any injury or damage to person or property occurring in, on or about the
Premises;     b)   the theft, loss or destruction of any personal property
contained in the Premises or any storage rooms provided by Landlord;     c)  
the necessity of repairing the Premises or any other portion of the Building,
except to the extent Landlord is responsible for such repairs in accordance with
the terms of this Lease;     d)   fire or other casualty;     e)   any overflow
or leakage upon or into the Premises of water, rain, snow, steam, gas or
electricity, or any breakage or bursting of pipes, conduits or other plumbing
fixtures or appliances; or     f)   any loss or damage to property of the Tenant
entrusted with Landlord’s employees.

All references to Tenant in the proceeding sentence shall be deemed to include
Tenant’s employees, agents and other persons claiming the right to be in the
Premises or the Building under or through Tenant.
Twenty-First: Indemnification.

  a)   Tenant’s Indemnity. Tenant covenants to indemnify and save harmless the
Landlord from and against any and all liability, damages, expenses, fees
(including reasonable attorneys’ fees), penalties, actions, causes of

6



--------------------------------------------------------------------------------



 



      action, suits, costs, claims or judgments arising from injury during said
lease term to person or property occasioned wholly or in part by any act or
omission of Tenant, its employees, customers and invitees. Tenant shall and
will, at its own cost and expense defend any and all suits or actions that may
be brought against Landlord or in which Landlord may be impleaded with others
upon any such above mentioned claim or claims, and in the event of failure of
Tenant so to do, Landlord may, at the cost and expense of Tenant and upon prior
written notice to Tenant, defend any and all such suits or actions, and Tenant
shall and will satisfy, pay and discharge any and all judgments that may be
recovered against Landlord in any such suit or actions in which Landlord may be
a party or in which Landlord shall become liable as aforesaid, then Landlord may
pay the same with any interest costs or other charges which may have accrued
thereon and the amount so paid by Landlord, with interest thereon at the current
prime interest rate per annum from the date of payment, shall become and be due
and payable by Tenant as additional rent with the next installment of rent which
shall become due after such payment by Landlord.

  b)   Landlord’s Indemnity. Landlord covenants to indemnify and save harmless
the Tenant from and against any and all liability, damages, expenses, fees
(including reasonable attorney’s fees), penalties, actions, causes of action,
suits, costs, claims or judgments arising from injury during said lease term to
person or property occasioned wholly or in part by any act or omission of
Landlord, its employees, customers and invitees. Landlord shall and will, at its
own cost and expense defend any and all suits or actions that may be brought
against Tenant or in which Tenant may be impleaded with others upon any such
above mentioned claim or claims, and in the event of the failure of Landlord so
to do, Tenant may, at the cost and expense of Landlord and upon prior written
notice to Landlord, defend any and all such suits or actions, and Landlord shall
and will satisfy, pay and discharge any and all judgements that may be recovered
against Tenant in any such suit or actions in which Tenant may be a party or in
which Tenant shall become liable as aforesaid, then Tenant may pay the same with
any interest costs or other charges which may have accrued thereon and the
amount so paid by Tenant, with interest thereon at current prime interest rate
per annum from the date of payment, shall become and be due and payable by
Landlord and may be discharged as a credit to Tenant’s remaining rental
obligation under the Lease.

Twenty-Second: Subrogation. Landlord and Tenant and all parties claiming under
them, mutually release and discharge each other from all claims and liabilities
for damage or destruction by fire or any other peril included in the extended
coverage form of fire insurance during the term of this Lease and each of the
parties hereto agree to have a waiver of subrogation clause attached to and made
a part of its insurance policy or policies.
Twenty-Third: Limitation on Personal Liability.

  a)   If the Landlord shall be an individual, a partnership or a co-tenancy, so
long as such individual or the partners or co-tenants constituting Landlord at
the date of execution of this Lease and from time to time thereafter as shown by
a partnership certificate then in effect or as shown by the record fee title, or
any of them, or members of their immediate family, or trusts for the benefit of
any of the foregoing persons, directly or indirectly, own an interest in the
premises or in any partnership, or any trust, co-tenancy or other unincorporated
entity constituting the Landlord hereunder, Tenant shall look solely to the
estate and property of the Landlord in the Premises for the satisfaction of
Tenant’s remedies for the collection of a judgment (or other judicial process)
requiring the payment of money by the Landlord in the event of any default or
breach by the Landlord with respect to any of the terms, covenants and
conditions of the Lease to be observed and/or performed by the Landlord and any
other obligation of Landlord created by or under this Lease and no other
property or assets of the Landlord or its partners, beneficiaries or co-tenants
shall be subject to levy, execution or other enforcement for the satisfaction of
Tenant’s remedies.     b)   The term “Landlord”, as used in this Lease, so far
as covenants and agreements on the part of the Landlord are concerned, shall be
limited to mean and include only the owner or owners at the time in question of
the Premises and Lease and in the event of any transfer or transfers of the
title to the said Lease and/or the Premises, Landlord herein named (and in case
of any subsequent transfers or conveyances, the then grantor), including each of
its partners shall be automatically freed and relieved from and after the date
of such transfer and conveyance of all liability as respects the performance of
any covenants and agreements on the part of Landlord contained in this Lease
thereafter to be performed, and it shall be deemed and construed without further
agreement that such grantee or transferee has assumed and agreed to be bound by
all the covenants and agreements in this Lease contained, to be performed on the
part of the Landlord, and the Landlord or the grantor shall turn over to the
grantee all monies, if any, then held by Landlord, or such

7



--------------------------------------------------------------------------------



 



      grantor on behalf of Tenant and shall assign to such grantee all right,
title and interest of Landlord or such grantor in and to the sums held by and
deposited under the terms, covenants and conditions of this Lease.

Twenty-Fourth: Governing Law. This Lease shall be construed and enforced in
accordance with the laws of the State of New York. If any provisions of this
Lease shall, to any extent, be held invalid or unenforceable, the remainder of
this Lease shall not be affected thereby and shall continue to be valid and
enforceable to the fullest extent permitted by law.
Twenty-Fifth: Entire Agreement. This Lease contains the entire agreement of the
parties in regard to the Premises. There are no oral agreements existing between
them.
Twenty-Sixth: Notices. All notices required or permitted to be given under this
Lease, other than statutory demands, or notices, shall be in writing and shall
be deemed to have been duly given if made in person or sent by certified or
regular mail, postage prepaid, to respective address of each party set forth at
the beginning of the Lease. Service shall be complete upon such personal
delivery or mailing except in the case of a notice to change an address in which
case service shall be complete when the notice is received by the addressee.
Twenty-Seventh: Right of Landlord to Cure Tenant’s Default. If Tenant defaults
in the making of any payment or in doing any act required under this Lease,
Landlord may make such payment or do such act and the expense thereof shall be
paid by the Tenant with interest at the current prime rate from the date paid
and shall constitute additional rent and be payable with the next monthly
installment of basic rent. The Landlord shall not be estopped from the pursuit
of any remedy to which it would otherwise be entitled.
Twenty-Eighth: Waiver of Jury Trial. Landlord and Tenant covenant and agree that
in any action, proceeding or counterclaim brought by either the Landlord or the
Tenant against the other on any matter whatsoever arising out of, under, or by
virtue of the terms of this Lease or the Tenant’s occupancy, the Landlord and
Tenant shall and do hereby waive trial by jury. The Tenant hereby expressly
waives any and all right of redemption in the event Tenant shall be dispossessed
by judgment or warrant in such form and contents reasonably proposed by
Landlord.
Twenty-Ninth: Estoppel Certificates. Tenant agrees, as reasonably requested from
time to time and upon not less than fifteen (15) days prior notice by Landlord,
to execute, acknowledge and deliver to the Landlord an estoppel certificate.
Thirtieth: Waiver. No waiver by Landlord or Tenant of any breach of any term,
covenant or condition contained in this Lease shall operate as a waiver of such
term, covenant or condition itself or of any subsequent breach thereof. No
payment by Tenant or receipt by Landlord of a lesser amount than the monthly
installments of Basic Rent or additional rent stipulated in this Lease shall be
deemed to be other than on account of the earliest stipulated rent nor shall any
endorsement or statement on any check or letter accompanying a check for payment
of rent be deemed an accord and satisfaction, and the Landlord may accept such
check or payment without prejudice to Landlord’s right to recover the balance of
such rent or to pursue any other remedy provided by this Lease.
Thirty-First: No Representations by Landlord. Neither Landlord nor any agent or
employee of Landlord had made any representations or promises with respect to
the Premises or the Building except as expressly set forth in this Lease, and no
rights, privileges, easements or licenses shall be acquired by Tenant except as
expressly set forth in this Lease. Tenant, by taking possession of the Premises,
shall accept the same “AS IS”, except for the improvements listed in the
addendum, and such taking of possession shall be conclusive evidence that the
Premises and the Buildings are in good and satisfactory condition at the time of
such taking of possession.
Thirty-Second: Quiet Enjoyment. Tenant, upon paying the rent and additional rent
and observing and performing all the terms, covenants and conditions contained
in this Lease on Tenant’s part be observed and performed, shall peaceably and
quietly enjoy the Premises without hindrance or molestation by Landlord or any
party claiming through Landlord.

8



--------------------------------------------------------------------------------



 



Thirty-Third: Miscellaneous.

  a)   All covenants in this Lease which are binding upon Tenant shall be
construed to be equally applicable to and binding Tenant’s agents, employees and
others claiming the right to be in the Premises or in the Building through or
under Tenant.     b)   If more than one individual, firm, or corporation shall
join as Tenant, the singular context shall be construed to be plural wherever
necessary and the covenants of Tenant shall be the joint and several obligations
of each party signing as Tenant, and when the parties signing as Tenant are
partners, shall be the obligations of the firm and of the individual members
thereof.     c)   Feminine or neuter pronouns shall be substituted for those of
the masculine form, and the plural shall be substituted for the singular,
wherever the context shall require.     d)   This Lease shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns. The words “Landlord” and
“Tenant” include and bind and benefit the legal representative, successors and
assigns of the Landlord and Tenant, respectively, and if there be more than one
tenant, than, all the covenants and agreements binding the Tenant shall be
deemed joint and several.

Thirty-Fourth: Environmental Covenants.

  a)   “Hazardous Material” shall mean any pollutant, contaminant, hazardous,
dangerous or toxic chemical, material, waste or other substance which poses a
hazard to the environment or to health and safety, including, without
limitation: (i) any solid or hazardous waste, toxic, or hazardous substance,
pollutant, contaminant, dangerous or toxic chemical material, or other substance
within the meaning of any Environmental Law; (ii) “hazardous substances”, as
defined by CERCLA; (iii) “hazardous wastes”, as defined by the Resource
Conservation and Recovery Act, P.L. 94-580, and all amendments thereto and
reauthorizations thereof (“RCRA”); (iv) petroleum, crude oil or any fraction
thereof; (v) natural gas, natural gas liquids, liquefied natural gas (all the
foregoing collectively called “Natural Gas Products”), synthetic gas or mixtures
of Natural Gas Products and synthetic gas; (vi) any radioactive material,
including any source, special nuclear or byproduct material as defined at 42
U.S.C. §2011 et seq. and amendments thereto and reauthorizations thereof;
(vii) asbestos-containing materials in any form or condition; and
(viii) polychlorinated biphenyls.     b)   “Environmental Laws” shall mean all
federal, state and local laws, statutes, regulations, rules, codes, ordinances
and policies and all revisions and amendments thereto or reauthorizations
thereof during the Term, and the common law, relating to environmental matters
or contamination of any type whatsoever, including, without limitation:
(i) treatment, storage, disposal, generation or transportation of any Hazardous
Material; (ii) air, water, or noise pollution, including, without limitation,
discharges to publicly-owned treatment works; (iii) surface or ground water
contamination; (iv) spills, discharges, leaks, emissions, escapes, dumping or
other releases or threatened releases, including, without limitation, those
subject to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, P.L.96-510, as reauthorized and amended from time to time
(“CERCLA”), into the environment of any Hazardous Material, whether or not
notification or reporting to any federal, state or local agency was or is
required; (v) the protection of wildlife, marine sanctuaries or wetlands;
(vi) the protection of natural resources; (vii) above-ground or under-ground
storage tanks, vessels and related equipment; (viii) abandoned or discarded
barrels, containers or other closed receptacles; (ix) reporting or notification
to governmental agencies or third parties including, without limitation,
notification or reporting of the presence or emission of any Hazardous Material;
(x) health and safety of employees or other persons; or (xi) otherwise relating
to the manufacture, processing, use, distribution, sale, treatment, storage
disposal, transportation or handling of Hazardous Materials.     c)   At all
times, Tenant, at its sole cost and expense, shall comply in all material
respects with all and not otherwise become subject to liability under
Environmental Laws applicable to Tenant, its use, operations or property on or
at the Premises including without limitation, obtaining any and all licenses,
permits, consents and approvals, making all reports, registrations and
notifications, and obtaining all bonds, insurance and financial insurance
required under any Environmental Law (“Environmental Filings and Approvals”).
Tenant promptly shall provide Landlord copies of all Environmental Filings and
Approvals.     d)   Tenant agrees to indemnify, defend (with counsel, experts
and consultants reasonably acceptable to Landlord and at Tenant’s sole cost and
expense) and hold Landlord and its beneficiaries, partners, shareholders,
officers, directors, employees, agents, and their respective executors,
administrators,

9



--------------------------------------------------------------------------------



 



      personal representatives, heirs, successors and assigns (herein
collectively called “Landlord’s Affiliates”) free and harmless from and against
Tenant’s failure to comply with subparagraph (c) above.     e)   Landlord agrees
to indemnify, defend (with counsel, experts and consultants reasonably
acceptable to Tenant and at Landlord’s sole cost and expense) and hold Tenant
and its beneficiaries, partners, shareholders, officers, directors, employees,
agents and his and their respective executors, administrators, personal
representatives, heirs, successors and assigns free and harmless from and
against: (i) Landlord’s failure to comply with any Environmental Law or (ii) any
environmental condition or Hazardous Materials existing on the Premises on the
date hereof (including, without limitation, relating to any underground storage
tanks and any asbestos-containing materials, if any).

Thirty-Fifth: Late Charges. The rent specified in this Lease is due and payable
as set forth on page two (2) of this Lease. If payment is not received on or
before the tenth (10) day following the due date, a late charge of 5% will be
assessed against Tenant. Said late charge can be paid separately or will be
included in the following months rent. In the event payment is not received
within twenty (20) days of the due date, Tenant shall pay, in addition to the
late charge, interest on the unpaid amount from the due date of twelve percent
per annum. If miscellaneous charges (insurance, tax and utility increases, snow
plowing and lawn care, etc.) are not paid within 30 days of the billing date,
Tenant will be charged 5% of the total amount of the arrears as a late charge.
Thirty-Six: Parking. Tenant and its employees and visitors may use the parking
area annexed to the Building for parking in common with other tenants.
Thirty-Seventh: Signage. Tenant shall have the right to erect signage in a
manner that is consistent with signage available to other tenants of the
Building, including the right to utilize any central marquis or office directory
and to place signage on the doors or windows of the Premises.
Thirty-Eighth: Expiration of Lease Term. Upon expiration or other termination of
this Lease, Tenant and Landlord will inspect the Premises and mutually agree to
the condition of the Premises with regard to damages versus normal wear and
tear. Upon expiration of this Lease without default hereunder, and provided that
Tenant, without necessity of any notice from Landlord, surrenders the Premises
broom clean and in good order, repair and condition reasonable wear and tear
excepted, Landlord shall refund to Tenant the sum of $4,592.50, less deductions
for damage.
IN WITNESS WHEREOF, the parties hereto have executed this Lease on the day and
year first above written.

                    Tenant:       Landlord:  
 
                  Interactive Therapy Group       Olivia Holding, LLC  
 
                 
By:
  /s/ John M. Torrens       By:   /s/ Stephen A Oliva, Jr.
 
               
Name:
  John M Torrens       Name:   Stephen A. Oliva, Jr.
Title:
  President       Title:   Manager

10